Citation Nr: 1109821	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  02-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an organic brain disorder, to include as secondary to PTSD and/or depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1974 to July 1974, and from November 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims have been before the Board on two separate occasions, and were remanded in August 2004 and January 2008 for further evidentiary development.  All actions required by the Board have been accomplished and the claims are ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran has PTSD with depression as a result of experiencing stressful incidents while in Recruit Training with the U.S. Marine Corps; the stressful incidents are non-combat in nature, and are corroborated by photographic evidence and the statements of a fellow Marine who was in the Veteran's platoon.  

2.  The Veteran experienced a traumatic motorcycle accident in 1993 which left him with an organic brain disorder in the form of a cognitive disability; the evidence shows that the Veteran was attempting suicide as a manifestation of PTSD-induced depressive symptoms, and there is a direct causal relationship between a current organic brain disability and the Veteran's psychiatric condition.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD with depression is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  Service connection for an organic brain disorder, to include cognitive disability, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for psychiatric and organic brain disorders.  Accordingly, no further development is required.  

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Analysis

PTSD/Depression

The Veteran in this case alleges that he developed PTSD and depression as a result of his service in the U.S. Marine Corps.  He states that while in Recruit Training, he was subjected to physical assault by a drill instructor, and that he was choked with a rubber hose while engaging in close combat training.  The Veteran additionally states that he nearly drowned while performing water training, and that he is still unable to swim as a result of the trauma of that event.  

The Veteran was diagnosed as having PTSD and major depressive disorder in a March 2003 VA medical examination report.  The examiner did not review the record; however, in a later addendum opinion dated in March 2006, the examiner stated that he had reviewed the claims file, and that there was no change to his opinion that PTSD was caused by in-service stressors.  The Veteran's depression was noted to be a consequence of his PTSD.  Thus, the Veteran has a current diagnosis that has been linked to an alleged in-service "stressor."

The Veteran's alleged stressors do not relate to service in combat, and the Veteran does not allege that he participated in any combat activities.  Indeed, he states that his stressful experiences were encountered during Recruit Training, through both the normal coursework in that training and via assaultive behavior on the part of the instructors.  In support of his contentions, the Veteran has submitted a photograph from his personal collection, which does show Marines engaged in choking each other as a form of training.  The photograph depicts a drill instructor walking between the ranks of men performing this action, making it apparent that the action was tolerated by command authorities.  In further support of his claim, the Veteran has submitted the statement of a fellow Veteran, who was a recruit in the Veteran's platoon during boot camp.  This Marine states that he has known the Veteran since their time in the Marine Corps, and that the stressful incidents described by the Veteran did, in fact, occur as described.  

The Veteran stated that one of his drill instructors might have been subject to court-martial for aggressive/assaultive behavior against recruits.  The Marine Corps has stated that they have no record of general court-martial for the noncommissioned officer (NCO) named by the Veteran, but that it was possible that records of a special court-martial were transferred to the National Personnel Records Center (NPRC).  Unfortunately, the NPRC does not maintain records of courts-martial which are over 15 years old, and thus there is no record at that agency, even if such a record had existed at one time.  

The photographic evidence of close combat training does show Marines being put into uncomfortable physical positions, where a "choke hold" has been placed on them.  According to the Veteran, this training was once part of the curriculum at Marine Corps Recruit Training but has since been discontinued due to the risk of physical injury.  Although the Board does not wish to address the veracity of that assertion, the physical evidence of this exercise is certainly enough to conclude that the Veteran participated in a training exercise where he was likely choked, causing him to fear for his personal safety.  The statement of the Veteran's platoon-mate, a person who would have been in close proximity to the Veteran during the time of the alleged stressors, also lends credibility to the reports of the stressors.  That is, in corroborating what the Veteran alleges, there are two accounts of drill instructor misconduct, the near-drowning, and the choking incidents.  

The Board is of the opinion that the stressors alleged do not fall into a category that would be easily verifiable by traditional means (i.e. the service department).  The lack of any records by the Marine Corps certainly proves this to be true.  The submissions, however, of a buddy statement and of photographic evidence showing choking while engaged in training, are enough to serve as alternative sources for stressor verification.  Thus, as the Veteran has been specifically found to have PTSD with depression as a result of his Recruit Training experiences, the confirmation of the alleged stressors means that the criteria for service connection have been met.  Accordingly, the claim will be granted.  See 38 C.F.R. § 3.304(f).  

Organic Brain Disorder

The Veteran states that he developed an organic brain disorder subsequent to a post-service motorcycle accident, and that this accident was part of a suicide attempt stemming from his PTSD and depression.  It is noted that this decision grants service connection for PTSD with depression, and thus the claim for entitlement on a secondary basis is not legally barred.  

The Veteran was involved in a traumatic motorcycle accident in 1993.  It is indicated that the Veteran was drunk and reckless at the time, and that he was attempting to end his own life.  A March 2002 private psychiatrist's opinion is of record, and this doctor has stated that the Veteran has service-connected PTSD which resulted in depression.  Due to the depressive symptoms, the psychiatrist explained that "the patient attempted suicide by purposefully crashing his motorcycle."  As a result of the injuries sustained during the accident, the Veteran developed mild organic brain disease with cognitive impairment and memory loss.  Additionally, in a VA examination of March 2006, the Veteran was diagnosed as having a cognitive disorder resultant from head trauma.  In an addendum opinion, this examiner noted that he had reviewed the 2002 private record, and this examiner supported the assertion that PTSD-caused depression led the Veteran to attempt suicide (with resultant cognitive impairment due to a head injury).

In sum, there is evidence that the Veteran has a cognitive disability/organic brain disorder as a result of his attempted suicide in 1993.  The evidence of record supports a conclusion that the Veteran's depressive manifestations, a part of service-connected PTSD, caused the Veteran to make an attempt to end his life, and that this resulted in a traumatic brain injury with residual cognitive disablement.  There is no opinion of record which counters this, and the Board must conclude that the preponderance of evidence supports the contention of entitlement to service connection for an organic disorder on a secondary basis.  As such, the claim is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), is granted.  

Entitlement to service connection for an organic brain disorder, to include as secondary to PTSD and depression, is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


